People ex rel. Solages v Spota (2014 NY Slip Op 05459)
People v Spota
2014 NY Slip Op 05459
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
L. PRISCILLA HALL
ROBERT J. MILLER, JJ.


2014-06544

[*1]The People of the State of New York, ex rel. Phil Solages, on behalf of Elvis Caba, petitioner, 
vThomas Spota, etc., et al., respondents.
Phil Solages, Hauppauge, N.Y., petitioner pro se.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Rosalind C. Gray of counsel), respondent pro se.
DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to reduce bail upon Suffolk County Indictment No. 1435D-14.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Suffolk County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
BALKIN, J.P., DICKERSON, HALL and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court